IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 191 DB 2020 (No. 9 RST 2021)
                                :
                                :
BRIAN KENDALL SIMS              : Attorney Registration No. 94108
                                :
PETITION FOR REINSTATEMENT      : (Philadelphia)
 FROM ADMINISTRATIVE SUSPENSION :


                                          ORDER


 PER CURIAM


        AND NOW, this 24th day of February, 2021, the Report and Recommendation of

 Disciplinary Board Member dated February 16, 2021, is approved and it is ORDERED

 that Brian Kendall Sims, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.